In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Dunne, J.), entered October 4, 2005, which denied the petition.
*823Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the petitioner failed to establish that he had a reasonable excuse for much of his almost nine-month delay in serving the notice of claim (see Matter of Finneran v City of New York, 228 AD2d 596, 597 [1996]). Moreover, the record does not support the petitioner’s contention that the County of Nassau had actual knowledge of the essential facts underlying his claim within 90 days of the accident and therefore would not be substantially prejudiced in preparing a defense if the application were granted (see Matter of Cattell v Town of Brookhaven, 21 AD3d 896 [2005]; Matter of Gillum v County of Nassau, 284 AD2d 533 [2001]). Accordingly, the Supreme Court providently exercised its discretion in denying the petition. Miller, J.P., Crane, Santucci and Lunn, JJ., concur.